Citation Nr: 0721774	
Decision Date: 07/19/07    Archive Date: 08/02/07

DOCKET NO.  06-16 026	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Entitlement to service connection for osteomyelitis of the 
right tibia.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael T. Osborne, Associate Counsel


INTRODUCTION

The veteran had service in the United States Merchant Marine 
from December 10, 1945, to December 31, 1946, and unverified 
active service in the United States Army from April 17, 1951, 
to August 8, 1951.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2005 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Providence, Rhode Island, which denied the veteran's 
claims for service connection for pleural disease, bilateral 
hearing loss, and for osteomyelitis of the right tibia.  The 
veteran disagreed with this decision in January 2006 with 
respect to the denial of his claim for service connection for 
osteomyelitis of the right tibia.

The Board may only exercise jurisdiction over an issue after 
an appellant has filed both a timely notice of disagreement 
to a rating decision denying the benefit sought, and a timely 
substantive appeal.  38 U.S.C.A. § 7105 (West 2002); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Because the veteran has not 
disagreed with the denial of his claims for service 
connection for pleural disease and bilateral hearing loss, 
these issues are not in appellate status.

In May 2006, the veteran perfected a timely appeal on his 
claim for service connection for osteomyelitis of the right 
tibia.  He also requested a Board hearing, which was held 
before the undersigned Veterans Law Judge in May 2007.

In June 2007, a Board Deputy Vice Chairman granted the 
veteran's motion to advance the case on the docket pursuant 
to 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).




FINDING OF FACT

The competent and probative medical evidence of record 
clearly and unmistakably preponderates against a finding that 
the preexisting osteomyelitis of the right tibia was 
permanently aggravated by service.


CONCLUSION OF LAW

Osteomyelitis of the right tibia preexisted active service 
and was not aggravated during military service.  38 U.S.C.A. 
§§ 1110, 1111, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.7, 3.303, 3.304, 3.307 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102, VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The appellant must also be notified to 
submit all evidence in his possession, of what specific 
evidence he is to provide, and of what evidence VA will 
attempt to obtain.  VA thirdly has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A.  A fourth requirement is 
to request that the claimant provide VA with all relevant 
evidence and argument pertinent to the claim at issue.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Veterans 
Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Veterans Court held that, upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Additionally, this notice must indicate that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded.

In this case, VA has met these duties with regard to the 
claim adjudicated in this decision.  There is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notices provided to the veteran in 
June and September 2005 fulfill the provisions of 38 U.S.C.A. 
§ 5103(a).  

Under 38 U.S.C.A. § 5103(a), notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  See 
Pelegrini II, supra.  Here, VA provided VCAA notice to the 
appellant and his service representative in June and 
September 2005, prior to the original AOJ decision in 
December 2005.  

The Board notes that the veteran does not contend that any 
notification deficiencies, either with respect to content or 
timing, have resulted in prejudice.  Regarding content, the 
Board finds that any defect was cured by actual knowledge on 
part of the veteran.  See Sanders v. Nicholson, No. 06-7001, 
slip op. at 14 (U.S. Fed. Cir. May 16, 2007).  See also 
Dalton v. Nicholson, No. 04-1196 (U.S. Vet. App. Feb. 16, 
2007).  In statements on his May 2006 VA Form 9, the veteran 
contended that his service medical records showed that he had 
been discharged due to aggravation of a pre-existing 
osteomyelitis of the right tibia.  He also contended, "It is 
my feeling that the aggravation caused to my leg during my 
service is directly related to the problems I had with my leg 
leading to the surgery in 1954 and thereafter.  I was not 
having any problems with the osteomyelitis prior to my term 
of service."  The May 2006 VA Form 9, signed by the veteran, 
indicates that he had knowledge of which information and 
evidence he was to submit to VA and which information and 
evidence VA would attempt to obtain.  Thus, the Board finds 
that the veteran had knowledge that he should submit any 
additional information in support of his claim.  See 
Pelegrini II, supra.  

Regarding the timing of the March 2006 notice of the Dingess 
requirements sent to the veteran and his service 
representative, the Board finds that the veteran was not 
prejudiced by the post-AOJ decision notice because he was 
given sufficient time to submit and/or identify any and all 
evidence necessary to substantiate his claim.  The Board 
notes that the veteran's claim was not readjudicated after 
the March 2006 notice letter, and therefore, this last notice 
was not pre-decisional as per Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  Subsequent to the March 2006 
statement of the case, the veteran has not submitted any 
additional evidence other than his May 2007 testimony before 
the Board.  The Board finds that the failure by the RO to 
conduct a subsequent readjudication after March 2006 is not 
prejudicial because the result of such a readjudication on 
exactly the same evidence and law previously considered in 
the March 2006 statement of the case would be no different 
than the previous adjudication.  See Medrano v. Nicholson, 
No. 04-1009 (U.S. Vet. App. Apr. 23, 2007).  

The veteran had actual knowledge of the evidence he needed to 
submit.  In addition, the record contains his testimony 
regarding the claimed nexus between his osteomyelitis of the 
right tibia and active service and medical evidence showing 
post-service treatment for osteomyelitis of the right tibia.  
Under these circumstances, the Board finds that a remand of 
the veteran's appeal is not warranted.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the claimant are to be avoided).

As to the duty to assist, VA has secured all available 
pertinent evidence and conducted all appropriate development. 
 The evidence includes the veteran's available service 
medical records from his period of active U.S. Army service, 
private treatment records, and VA medical records.  These 
records show no medical nexus between the veteran's 
osteomyelitis of the right tibia and active service.

The RO also has made repeated attempts to obtain additional 
service medical and personnel records.  In September 2005, 
the National Personnel Records Center (NPRC) notified VA that 
the veteran's service medical records had been destroyed in a 
fire that occurred there in 1973.  The Board is aware that in 
such a situation it has a heightened duty to assist a 
claimant in developing his claim.  This duty includes the 
search for alternate medical records, as well as an increased 
obligation on the Board's part to explain its findings and 
conclusions, and carefully consider the benefit- of-the-doubt 
rule.  See Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992); 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The case 
law does not, however, lower the legal standard for proving a 
claim for service connection.  Rather, it obligates the Board 
to evaluate and discuss in its decision all of the evidence 
that may be favorable to the appellant.  See Russo v. Brown, 
9 Vet. App. 46, 51 (1996).  

It appears that the veteran's service medical records from 
his period of active U.S. Army service were associated with 
his claims file prior to the 1973 fire at NPRC.  However, the 
veteran's service personnel records are not in the claims 
file and were likely destroyed in the 1973 fire at NPRC.  
Nevertheless, the post-service record contains no competent 
and probative evidence that tends to link a current 
disability to service.  The Board thus concludes that the 
evidence currently of record is adequate to resolve this 
claim.  Under these circumstances, there is no duty to 
provide an examination or a medical opinion.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).
 
In view of the foregoing, the Board finds that VA has 
fulfilled its duty to notify and assist the appellant in the 
claim under consideration.  Adjudication of the claim at this 
juncture, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the appellant.  See Bernard, supra.

Factual Background

A review of the veteran's service medical records from his 
period of active U.S. Army service indicates that, at his 
pre-induction (or enlistment) physical examination in April 
1951, clinical evaluation was completely normal except for 
tattoos on both arms, forearms, and chest, and a long scar on 
the right foreleg.  The in-service examiner also noted that 
the veteran reported fracturing his left foreleg in 1949.  

The veteran was seen on several occasions in May 1951 for 
complaints of osteomyelitis in the right leg.  On May 14, 
1951, the in-service examiner questioned whether the veteran 
had incurred osteomyelitis during service.  Following a 
"favorable" x-ray on May 12, 1951, the veteran was returned 
to full duty.  On May 29, 1951, the veteran was advised on 
how to care for his leg and was returned to duty "to [the] 
best of [his] ability."  

On June 11, 1951, the veteran complained that he was "still 
having much pain in right lower leg."  Physical examination 
showed a large scar on the right lower leg.  The in-service 
examiner stated that there was "no effective treatment" for 
this complaint.

On July 9, 1951, the veteran complained of pain in the right 
side.  Physical examination was negative.  On July 11, 1951, 
the veteran reported that a 3-inch piece of bone had been 
removed from his right leg in 1938 prior to service.  He 
claimed that his right leg had been draining since 1938.  He 
denied any treatment for his right leg but complained that 
"nothing is done for him."  The in-service examiner noted a 
history of old osteomyelitis with draining sinus in the right 
lower leg since 1938.

On orthopedic consultation on July 16, 1951, the veteran's 
history of a 3-inch piece of bone removed from his right leg 
in 1938 and old osteomyelitis with draining sinus in the 
right lower leg since 1938 was noted.  Physical examination 
showed a broad scar attached directly to the bone in the 
right lower leg with a 1 centimeter ulcer at the bony base.  
X-rays showed old osteomyelitis tibia with porotic and 
sclerotic areas scattered along the shaft.  The in-service 
examiner recommended that the veteran be separated from 
active service.  The diagnosis was chronic osteomyelitis 
hematogen of the right tibia. 

At the veteran's separation physical examination in August 
1951, the veteran's history included lameness and a joint 
deformity that were considered disqualifying.  Clinical 
evaluation showed chronic osteomyelitis hematogen of the 
right tibia which had existed prior to service and was not 
incurred in the line of duty.  

A review of the veteran's post-service treatment records 
shows that he was hospitalized in October and November 1954 
at a private hospital for osteomyelitis of the right tibia.  
At that time, he reported that he had been hospitalized in 
1938 for osteomyelitis in the right tibia.  The examiner's 
impression was recurrent osteomyelitis.

In September 2005, the National Personnel Records Center in 
St. Louis, Missouri (NPRC), notified VA that the veteran's 
service medical and personnel records had been destroyed in a 
fire that occurred there in 1973.  As a result, NPRC stated 
that it was unable to verify the veteran's period of active 
service in the U.S. Army.

In a December 2005 statement, the veteran's service 
representative notified VA that the veteran had not been 
treated for osteomyelitis of the right tibia while in the 
Merchant Marine.

A review of the veteran's post-service VA treatment records 
shows no treatment for osteomyelitis of the right tibia.

In statements on his May 2006 substantive appeal, the veteran 
contended that a scar on his right tibia had become infected 
during active service.  He reported to sick call several 
times a week during basic training to have the dressing on 
this wound changed.  He also stated that, following service 
separation, "the leg bothered me often."

The veteran testified at his May 2007 Travel Board hearing 
that, following active service, he had been hospitalized for 
osteomyelitis of the right tibia and this condition had 
resolved after surgical treatment.  He also testified that 
his current primary care physician monitored his 
osteomyelitis.  


Analysis

Applicable law and regulations provide that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  In this regard, 
the Board observes that persons with oceangoing service in 
the United States Merchant Marine during the period of armed 
conflict in World War II, between December 7, 1941, and 
August 15, 1945, are considered to have performed active 
service.  See 38 C.F.R. § 3.7(x)(15).  

The Board also observes that veterans are considered to have 
been in sound condition when examined at entry in to active 
service except for any defects, infirmities, or disorders 
noted at service entry.  Only such conditions as are noted in 
examination reports are considered as noted at service entry.  
38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

That an injury or disease occurred in service alone is not 
enough; there must be chronic disability resulting from that 
injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  Service connection may 
also be granted for any injury or disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease or injury was incurred 
in service.  38 C.F.R. § 3.303(d).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology.  
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 
10 Vet. App. 488, 495 (1997).

The Board finds that the preponderance of the evidence is 
against the veteran's claim for service connection for 
osteomyelitis of the right tibia.  Initially, the Board notes 
that osteomyelitis of the right tibia was not noted on the 
report of the veteran's enlistment physical examination at 
his entry in to active U.S. Army service in April 1951.  The 
only conditions noted on the report of the veteran's 
enlistment physical examination were tattoos on his arms, 
forearms, and chest, and a long scar on the right foreleg.  
The in-service examiner also noted that the veteran had 
reported a fracture of his left foreleg in 1949, prior to his 
entry in to active service.  

In this case, the veteran's representative has requested 
careful consideration of the provisions of 38 C.F.R. 
§ 3.304(b) and 3.322 (2006).  As pertinent to this case, a 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service except as to 
defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto and was not aggravated by such service.  
Only such conditions as are recorded in the examination 
reports are to be considered as noted.  38 U.S.C.A. § 1111; 
38 C.F.R. § 3.304(b).  VA must show clear and unmistakable 
evidence of both a pre-existing condition and a lack of in-
service aggravation of that condition to overcome the 
presumption of soundness for wartime service under section 
1111.  Wagner v. Principi¸ 379 F.3d 1089, 1096 (Fed. Cir. 
2004).  In cases involving aggravation by active service, the 
rating is to reflect only the degree of disability over and 
above the degree of disability existing at the time of 
entrance into active service, whether the particular 
condition was noted at the time of entrance into active 
service, or whether it is determined upon the evidence of 
record to have existed at that time. 38 C.F.R. § 3.322(a).  

The Board notes that the language of the aforementioned 
regulation at 38 C.F.R. § 3.304(b) provides that the 
presumption of soundness in 38 U.S.C.A. § 1111 may be 
rebutted.  Although the veteran entered active service in 
April 1951 in apparently sound condition since osteomyelitis 
was not noted on examination or by reported history at that 
time, the Board finds that there is clear and unmistakable 
evidence that this disease preexisted his military service.  
Initially, his service medical records show complaints of and 
treatment for osteomyelitis of the right tibia within a month 
of service entrance.  Manifestation of lesions or symptoms of 
chronic disease from date of enlistment, or so close thereto 
that the disease could not have originated in so short a 
period will establish preservice existence thereof.  38 
C.F.R. § 3.303(c) (2006).  Indeed, on outpatient treatment in 
July 1951, the veteran reported being treated for 
osteomyelitis prior to service entry, and the examiner 
recorded "old" osteomyelitis on x-ray.  At his separation 
physical examination later that same month, in July 1951, the 
in-service examiner concluded that the veteran's chronic 
osteomyelitis of the right tibia had existed prior to service 
and was not incurred in the line of duty.  This is consistent 
with the veteran's sworn oral testimony in May 2007 in which 
he testified that osteomyelitis began during his childhood, 
with an onset of about 1937.  Hearing transcript, page 3.   

Based on the above findings, both by a competent medical 
examiner and as provided by the veteran in sworn testimony, 
the Board finds that clear and unmistakable evidence 
demonstrates that osteomyelitis of the right tibia preexisted 
military service.  Clear and unmistakable evidence (obvious 
or manifest) is now required to rebut the presumption of 
aggravation where the pre-service disability underwent an 
increase in severity during service.  38 C.F.R. § 3.306(b). 
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during and 
subsequent service.  38 C.F.R. § 3.306(b)(1).  Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991). 

When the Board reviews the evidence of record pertaining to 
the osteomyelitis during and subsequent to service, it cannot 
be concluded that aggravation occurred during the veteran's 
military service.  The veteran's service medical records do 
document treatment for right leg complaints, during which the 
past chronic osteomyelitis was discovered and the veteran was 
recommended for discharge from service.  Significantly, the 
veteran's post-service medical records show that he was 
successfully treated with surgery for osteomyelitis of the 
right tibia in October 1954, or more than 3 years after 
service separation in July 1951.  At the time of his post-
service surgery, the veteran did not report, nor is there any 
indication, that his osteomyelitis had been permanently 
worsened (or aggravated) as a result of active service.  In 
fact, the veteran's surgical treatment records from 1954 do 
not mention his active service at all.  A review of the post-
service medical evidence also shows that, since his 
successful surgery in 1954, the veteran has not been treated 
for osteomyelitis of the right tibia.  The objective evidence 
also does not show - nor does the veteran contend - that he 
currently experiences any disability as a result of 
osteomyelitis of the right tibia or that it was permanently 
worsened (or aggravated) as a result of active service.  
Rather, at most, the veteran has testified that with regular 
examinations with his primary care doctor, the right leg is 
looked at, though it "looks good."  

With respect to negative evidence, the Veterans Court has 
held that the fact that there was no record of any complaint, 
let alone treatment, involving the veteran's condition for 
many years could be decisive.  See Maxson v. West, 12 Vet. 
App. 453, 459 (1999), affirmed sub nom. Maxson v. Gober, 230 
F.3d 1330, 1333 (Fed. Cir. 2000) (holding that it was proper 
to consider the veteran's entire medical history, including a 
lengthy period of absence of complaints); see also Forshey v. 
Principi, 284 F.3d 1335 (Fed. Cir. 2002) (holding that 
"negative evidence" could be considered in weighing the 
evidence).

A service connection claim must be accompanied by evidence 
which establishes that the claimant currently has a 
disability.  Rabideau v. Derwinski, 2 Vet. App. 141, 144 
(1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
In Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that statutes relevant to service 
connection claims only permitted payment for disabilities 
existing on and after the date of application for such 
disorders.  The Federal Circuit also held that the structure 
of these statutes "provided strong evidence of congressional 
intent to restrict compensation to only presently existing 
conditions," and VA's interpretation of the law requiring a 
present disability for a grant of service connection was 
consistent with the statutory scheme.  Degmetich, 104 F.3d at 
1332; see Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) 
(holding VA's interpretation of the provisions of 38 U.S.C.A 
§ 1110 to require evidence of a present disability to be 
consistent with congressional intent).  Simply put, service 
connection is not warranted in the absence of proof of a 
present disability.  Since the Board finds that the evidence 
is clear an unmistakable that aggravation of the preexisting 
osteomyelitis of the right tibia did not arise due to 
service, the application of 38 C.F.R. § 3.322 is not in 
order.  

The veteran is competent to report what he experienced during 
active service although, as noted above, he did not report 
his in-service complaints of and treatment for osteomyelitis 
of the right tibia at his post-service osteomyelitis surgery 
in 1954.  However, as to the assertions by the veteran and 
his service representative regarding the claimed causal link 
between osteomyelitis of the right tibia and active service, 
as lay persons, they are not competent to opine on medical 
matters such as diagnoses or etiology of medical disorders.  
The evidence does not reflect that either the veteran or his 
service representative currently possesses a recognized 
degree of medical knowledge that would render their opinions 
on medical diagnoses or causation competent.  Accordingly, 
the lay statements are entitled to no probative value.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu, 
supra.

In summary, the evidence is clear and unmistakable that the 
disease of osteomyelitis of the right tibia existed prior to 
service and was not aggravated by service.  In making this 
determination, the Board has considered the provisions of 38 
U.S.C.A. § 5107(b).  However, there is no approximate balance 
of positive and negative evidence that otherwise warrants a 
more favorable decision.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  


ORDER

Service connection for osteomyelitis of the right tibia is 
denied.



____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


